Citation Nr: 1811953	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-27 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  In a September 2012 rating decision, the RO denied service connection for sleep apnea.  In a September 2012 statement in support of claim, the Veteran requested reconsideration of that decision.  In the October 2013 rating decision on appeal, the RO confirmed and continued its denial.

In June 2017, the Veteran and his wife testified at a videoconference Board hearing before the undersigned, and a transcript is of record.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea.

The Veteran's service treatment records reveal that when he was treated for pneumonia in December 1965, there was also a finding of follicular tonsillitis.

In support of his claim, the Veteran presented a September 2011 buddy statement from R.B.B., who served with the Veteran.  R.B.B. stated that while they were training, they worked twelve-hour shifts.  He stated that once they were deployed to Guam, they were out of training and the work hours increased.  He stated that they slept in open bay barracks and that the Veteran always snored loudly.  R.B.B. stated that on many occasions he personally witnessed the Veteran stop breathing while he was sleeping.  R.B.B. also stated that the Veteran would fall asleep during the day, and he always complained of being tired.

The Veteran presented a statement by his wife.  She stated that she and the Veteran had been married forty-one years and that from the time they were first married, the Veteran snored loudly and had inconsistent breathing, including stopping breathing and then taking a gasp of air.  She stated that the Veteran awoke tired and was always sleepy during the day.

During the June 2017 hearing, the Veteran's wife testified that she noticed the Veteran's difficulty sleeping as soon as they met in May 1969.  She stated that the Veteran snored very loudly and would stop breathing for a few seconds followed by taking a deep breath, struggling to get his breath, and then he would be okay for a while.  She stated that the Veteran would fall asleep during the day while sitting in an easy chair or while watching television.  She also stated that the Veteran would be lethargic during the day as if he had not had enough sleep the night before.

In a December 2011 statement in support of claim, the Veteran stated that while in service, he was on a shift work schedule, working ten to fifteen hours, and that he slept in an open bay.  He stated that, because they could not sleep until the work was done, normal sleep cycles were jeopardized.

During his June 2017 hearing testimony, the Veteran stated that while in service, sleeping in open-bay barracks, people would occasionally kick his bunk and tell him to wake up because he was making too much noise snoring.  He also stated that while in service he experienced fatigue during the days.

The Board notes that the Veteran and his lay witnesses are competent to report what they have experienced, including observation of symptoms of sleep apnea.  See 38 C.F.R. § 3.159(a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses).

The Veteran's November 2011 VA medical treatment records show that examination of the oropharynx revealed "Mallampati III, long soft palate, dental occlusion class 2, retrognathic."  It was recorded that because the Veteran was not benefiting from CPAP that he would be referred for a dental consult for a mandibular repositioning appliance.

The Veteran presented a January 2012 positive nexus statement prepared by Dr. P.T.I., who was the staff psychologist at the sleep clinic that diagnosed the Veteran as having sleep apnea.  Dr. P.T.I. opined:  "The patient's history of sleep apnea symptoms, hypertension, and results of the 7/7/2011 sleep study are consistent with it being more likely than not that he was suffering from obstructive sleep apnea symptoms during the time of his military service 1965-1969."

The Veteran was afforded a VA examination for sleep apnea in January 2017.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  It was stated that sleep apnea is caused by anatomical abnormalities such as obesity, redundant tissue in the soft palate, enlarged tonsils or uvula, low soft palate, large or posteriorly located tongue, as well as neuromuscular disorders, and alcohol and other sedative use before bedtime.  Additional risk factors mentioned included advancing age, male gender, smoking, menopause, and family history.  The examiner opined that because the Veteran had gained thirty-five pounds between separation from service and the time of diagnosis, it was less likely than not that the Veteran's obstructive sleep apnea was incurred in or caused by active duty military service.

When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  This includes taking into account the records of prior medical history, examinations, and treatment.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Here, the January 2017 VA examination and medical opinion are inadequate because they fail to consider and discuss the lay evidence and medical evidence of record, notably but not exclusively:  1) the statements by R.B.B. and the Veteran's wife that describe symptoms of sleep apnea while the Veteran was on active duty and immediately thereafter; 2) service treatment records showing that the Veteran had his tonsils while in service and that he experienced tonsillitis while in service; 3) the physical examination of the Veteran's anatomy in November 2011, revealing a long soft palate, an underdeveloped maxilla and/or mandible, and a Mallampati score of 3; and 4) in November 2011, to address his sleep apnea, the Veteran was referred for a dental consultation to correct mandibular malpositioning.  Additionally, the VA examiner did not address Dr. P.T.I.'s positive nexus statement, which was based upon the November 2011 physical examination and other evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (setting out factors going toward the probative value of a medical opinion, including the examiner having reviewed the veteran's relevant past medical history).  Therefore, a new VA examination and medical opinion are warranted to determine the nature and etiology of the Veteran's sleep apnea.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of the Veteran's sleep apnea.  The claims folder (including Virtual VA and VBMS documents) and a copy of this Remand in its entirety must be provided to the examiner in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements; the examiner must indicate on the examination report that such review was undertaken.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed in addition to those addressed below.

The examiner must obtain a full history from the Veteran.  It should be noted that the Veteran and the other lay witnesses are competent to attest to factual matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise related to service.

The examiner must reconcile any opinion with the evidence of record and cite to the record as appropriate to include by addressing:  the Veteran's current anatomical features, other than weight, predisposing him to sleep apnea and the likelihood of their presence or absence during service; the lay evidence of the Veteran's symptoms of sleep apnea while in service and immediately thereafter; and Dr. P.T.I.'s positive nexus opinion.

Also, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, readjudicate the claim on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




